Title: To James Madison from James Maury, 1 July 1803
From: Maury, James
To: Madison, James


					
						Sir
						Liverpool 1st. July 1803
					
					I had the honor of writing to you on the 23d. past.  I avail of the first opportunity to inform you that I have 


this morning received official notice of his Britannic Majesty having judged it expedient to establish the most 


rigorous Blockade at the entrance of the mouth of the Elbe & to maintain & enforce the Same in the 


strictest manner according to the Usages of War.  I have the Honor to be with Perfect Respect Your most 


Obedient Servant
					
						James Maury
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
